Citation Nr: 0818491	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO. 04-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
mass, right index finger.

2. Entitlement to service connection for a mass, right index 
finger.

3. Entitlement to service connection for left knee 
disability.

4. Entitlement to service connection for left ankle 
disability.

5. Entitlement to a rating in excess of 20 percent for a 
herniated nucleus pulposus, lumbar spine, post-operative.

6. Entitlement to a rating in excess of 10 percent for right 
knee disability, status post partial meniscectomy, with 
degenerative joint disease.

7. Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity.
8. Entitlement to a compensable rating for bilateral hearing 
loss disability.

9. Entitlement to a compensable rating for hemorrhoids.

10. Entitlement to a compensable rating for a left 
varicocele.

11. Entitlement to a total disability rating due to 
unemployability caused by service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1986.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in July 2002, March 2004, and 
February 2005

In February 2008, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision. A transcript of that hearing has been associated 
with the claims folder.

The issue of entitlement to service connection for disability 
of the right index finger; the issue of entitlement to 
service connection for left knee disability; and the issue of 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in December 1986, 
the veteran's claim of entitlement to service connection for 
a mass, right index finger was denied.

2. Evidence associated with the record since the December 
1986 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a mass, right index finger. 

3. Left ankle disability is not currently demonstrated.

4. The veteran's herniated nucleus pulposus of the lumbar 
spine, post-operative, manifested primarily by chronic pain; 
limitation of flexion to as little as 45 degrees; a combined 
range of low back motion to as little as 152 degrees; and 
absent deep tendon reflex in the veteran's left ankle, is 
productive of severe impairment.

5. The veteran's right knee disability, status post partial 
meniscectomy, with degenerative joint disease, manifested 
primarily by complaints of chronic pain, morning stiffness, 
and mild flare-ups every two to three weeks, and findings of 
mild crepitus, right knee flexion to at least 110 degrees, 
and right knee extension to zero degrees, is productive of no 
more than mild impairment.
6. Since separate service connection was established, 
effective February 8, 2006, the veteran's radiculopathy of 
the left lower extremity has been productive of no more than 
mild impairment.

7. The veteran's bilateral hearing loss disability is 
manifested by Level I hearing acuity in each ear.

8. The veteran's hemorrhoids are productive of no more than 
moderate impairment.

9. The veteran's left varicocele is asymptomatic.


CONCLUSIONS OF LAW

1. The RO's December 1986 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
mass, right index finger, is final. 38 U.S.C. § 4005 (1982); 
38 C.F.R. § 19.192 (1986).

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
mass, right index finger. 38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

3. The claimed left ankle disability is not the result of 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

4. The criteria for a 40 percent rating for a herniated 
nucleus pulposus of the lumbar spine, post-operative, have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2001) (revised effective 
September 23, 2002 and codified as amended at 4.71a, 
Diagnostic Code 5293 (2003); (further revised effective 
September 26, 2003; now codified as amended at 4.71a, 
Diagnostic Code 5243 (2007)).

5. The criteria for rating in excess of 10 percent for right 
knee disability, status post partial meniscectomy, with 
degenerative joint disease, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5260 (2007).

6. The criteria for an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8520 (2007).

7. The criteria for a compensable rating for bilateral 
hearing loss disability have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2007).

8. The criteria for a compensable rating for hemorrhoids have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7336 (2007).

9. The criteria for a compensable rating for a left 
varicocele have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.20, 4.115b, Diagnostic Code 7520, 7523 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims: 
1) Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
mass, right index finger; 2) entitlement to service 
connection for left ankle disability; 3) entitlement to a 
rating in excess of 20 percent for a herniated nucleus 
pulposus, lumbar spine, post-operative; 4) entitlement to a 
rating in excess of 10 percent for right knee disability, 
status post partial meniscectomy, with degenerative joint 
disease; 5) entitlement to an initial rating in excess of 10 
percent for radiculopathy, left lower extremity; 6) 
entitlement to a compensable rating for bilateral hearing 
loss disability; 7) entitlement to a compensable rating for 
hemorrhoids; and 8) entitlement to a compensable rating for a 
left varicocele. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in January 2002; January, May and July 
2004; September 2005, and September 2007, the RO informed the 
veteran of the requirements to substantiate claims for 
service connection and for increased ratings. Specifically, 
the RO notified the veteran that in order to establish 
service connection for the claimed disabilities, there had to 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence). Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). 

In the foregoing letters, the RO also notified the veteran 
that in order to establish an increased rating for his 
service-connected disabilities, the evidence had to show that 
such disabilities had worsened and the manner in which such 
worsening had affected the veteran's employment and daily 
life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

Further, if the Diagnostic Code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

In March 2006, the RO notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

In this case, however, notice was not sent to the veteran 
until after the December 2006 decision which granted the 
10 percent rating for radiculopathy affecting his left lower 
extremity. Nevertheless, any defect with respect to the 
timing of that notice was harmless error. 

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

Notices of VA's duty to assist the veteran in the development 
of the claim for an increased rating for radiculopathy of the 
left lower extremity was in September 2007. Following that 
notice, the veteran underwent a VA examination with respect 
to that claim. The following month that issue was 
readjudicated. In addition, during his hearing before the 
undersigned Veterans Law Judge, the veteran testified as to 
his claim for an increased rating. Later in February 2008, he 
was informed that his case was being transferred to the Board 
and notified that he could still submit additional evidence 
and argument, appoint a different representative, or request 
another hearing. Thus, the veteran had ample opportunity to 
participate in the development of his claim of entitlement to 
an increased rating for left lower extremity radiculopathy. 

With respect to his claim of service connection for left 
ankle disability, the veteran was not sent a comprehensive 
letter informing him of the considerations set forth in 
Dingess prior to its initial unfavorable decision in February 
2005. However, the veteran does not argue, and the record 
does not show, that the failure to inform the veteran of 
those elements affected the essential fairness of the 
decision. 

Following the March 2006 notice, a substantial amount of 
evidence and argument was added to the record, including 
multiple VA examinations and the November 2006 hearing before 
the Decision Review Officer. Moreover, that evidence and 
argument was considered in readjudication of those claims in 
November 2007. Accordingly, any notice timing problem with 
respect to the considerations set forth in Dingess was 
effectively cured.

The veteran's first claim of entitlement to service 
connection for a mass on his right index finger was denied by 
the RO in December 1986, because such disability was not 
demonstrated at that time. The veteran was notified of that 
decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate an 
appeal. Therefore, that decision became final under the law 
and regulations then in effect. 38 U.S.C. § 4005 (1982); 
38 C.F.R. § 19.192 (1986). 

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. VA must examine the bases for the denial in the 
prior decision and advise the veteran of the evidence 
necessary to substantiate the element or elements require to 
establish service connection that were found insufficient in 
the previous denial. VA must also notify the veteran of the 
evidence and information necessary to establish entitlement 
to the underlying claim. Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In its June 2004 and September 2005 notices, the RO informed 
the veteran of the requirement to submit new and material 
evidence to reopen his claim of entitlement to service 
connection for a mass on his right index finger. The RO 
explained that new and material evidence could not be 
cumulative or duplicative of that on file at the time of the 
RO's decision in December 1986. The RO also set forth the 
criteria for establishing service connection for that 
disability. Although the RO did not clearly identify the 
deficits in the evidence which resulted in the prior denial 
of his claim, a review of the evidence discloses that he knew 
or should have known that he needed to show evidence of 
current disability of the right index finger and a nexus to 
service. Not only was he notified of the criteria in general, 
he was questioned on several occasions whether he actually 
had current disability. 

For example, during a June 2005 VA examination, and during 
his hearings before a VA Decision Review Officer in November 
2006 and before the undersigned Veterans Law Judge in 
February 2008, he consistently denied such disability. Given 
those questions, a reasonable person would have known or 
should have known that evidence of current disability was 
essential to establishing reopening his claim for service 
connection. Thus, any notice timing error was essentially 
harmless and resulted in no prejudice to the veteran.

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of the claim. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  
VA has met its duty to assist the veteran in the development 
of evidence necessary to support his claims. It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. In this 
regard, he has not identified any outstanding evidence (that 
has not been sought by VA), which could be used to support 
any of his claims. Therefore, further action is unnecessary 
in order to meet VA's statutory duty to assist the veteran in 
the development of the  claims presently decided. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 


Analyses of the Claims

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The Right Index Finger

The veteran contends that a mass on his right index finger 
was first manifested in service and that service connection 
is, therefore, warranted. After reviewing the record, the 
Board finds that the veteran has submitted new and material 
evidence showing X-ray deformities in that area several years 
after service. Such evidence is new and material for the 
purpose of reopening the claim; and, therefore, the claim is 
reopened. To that extent, the appeal is granted.

As noted above, service connection is warranted for a 
particular disability, when there is competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In December 1986, when the RO denied the veteran's claim of 
service connection for a mass on his right index finger, 
evidence on file consisted of the veteran's service medical 
records. They showed that in February 1986, the veteran was 
treated for a nodule on the flexor tendon of his right second 
digit or index finger. However, X-rays were normal; and he 
received no further treatment for that abnormality during the 
remainder of service. During his service retirement 
examination in June 1986, there were no complaints or 
clinical findings of residual disability; and his upper 
extremities were found to be normal. Absent any findings of 
disability of the right index finger at the time of his last 
examination, service connection was denied. As noted above, 
that decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. The law also provides that evidence 
proffered by a claimant to reopen a claim is presumed 
credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's December 1986 
decision includes records from the Austin Regional Clinic 
reflecting the veteran's treatment in March 1989 and May 
1992. It suggests that the veteran had tendinous synovitis of 
the right index finger. X-rays also show hypertrophic changes 
at the right metacarpal phalangeal joint. Such evidence is 
new in the sense that it has not previously been before the 
VA. Since it shows disability involving the right index 
finger shortly after service, it also tends to fill the 
deficits which existed at the time of the prior denial. It is 
neither cumulative nor redundant of the evidence of record in 
December 1986 and, when considered with the evidence 
previously of record, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for disability of the right index finger. 

Therefore, it is sufficient to reopen the claim; and to that 
extent, the appeal is granted. The claim will be remanded, as 
below, for further development of the record.


The Left Ankle

The veteran contends that he sprained his left ankle in 
service and that the ankle has been weak since that time. He 
states that he has twisted or sprained the ankle on multiple 
occasions since that time and that service connection is, 
therefore, warranted.

After reviewing the record, however, the Board finds no 
competent evidence of current left ankle disability. Absent 
such evidence, the criteria for service connection are not 
met because the veteran does not have the disability he 
claims. Accordingly, service connection is not warranted.

The veteran's service medical records show that in January 
1984, while playing volleyball, he sprained his left ankle. 
X-rays were normal, however, and he was treated with an ace 
bandage and crutches and was returned to his quarters. That 
injury was apparently acute and transitory and resolved 
without residual disability, as there were no complaints or 
clinical findings of left ankle disability during the 
remaining three years of service. During his service 
retirement examination in June 1986, his lower extremities 
were reportedly normal.

There were no further recorded complaints of left ankle 
disability until January 2004, when the RO received the 
veteran's claim of entitlement to service connection.

During a VA examination in February 2004, the veteran 
demonstrated mild weakness in left ankle dorsiflexion and 
absent ankle reflexes, bilaterally. However, those findings 
were made while evaluating the extent of impairment due to 
the veteran's service-connected low back disability. 
Therefore, in June 2005, the veteran was examined by VA 
specifically to determine whether or not his left ankle 
injury in service had resulted in chronic disability.

During the June 2005 VA examination, the veteran reported 
left ankle swelling approximately every two or three months, 
usually associated with prolonged standing or walking. On 
examination, however, the veteran demonstrated a full, 
painless range of left ankle motion with no deformity or 
instability of the ankle and no gait impairment. There was no 
evidence of current left ankle disability; and following the 
examination, the diagnosis was history of left ankle sprain 
in service, resolved without sequelae.

By "disability" is generally meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 
Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, 
or other physical or mental defect."). 

However, the requirement of a "current disability" is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim." McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007).  If a claimant is diagnosed 
with a disability, and the severity of that disorder lessens 
so that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service. The 
question of its severity is one of rating, not of service 
connection.   Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress). 

The only reports that the veteran has left ankle disability 
related to service come from the veteran. As a layman, 
however, he is only qualified to report on matters which are 
capable of lay observation. He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection. 

Absent competent evidence of current left ankle disability, 
the veteran cannot meet the criteria for service connection. 
Therefore, service connection is not warranted, and the 
appeal is denied.



Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. In the 
evaluation of schedular evaluations, VA may only consider 
factors as enumerated in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).      

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at issue 
(as in this case with respect to radiculopathy of the left 
lower extremity) separate ratings can be assigned for 
separate periods from the time service connection became 
effective.). In any event, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss in the evaluation of orthopedic disorders evaluated in 
whole or in part for loss of motion. DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Such factors include a lack of normal 
endurance and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups. 38 C.F.R. 
§ 4.40. Consideration must also be given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the veteran's ordinary 
activity. 38 C.F.R. § 4.10, 4.45. 


The Lumbar Spine

The veteran seeks a rating in excess of 20 percent for his 
service-connected herniated nucleus pulposus, postoperative. 
After reviewing the record, the Board finds that the 
manifestations more nearly reflect the criteria for a 40 
percent rating for that disability. To that extent, the 
appeal is granted.

The veteran's claim for an increased rating for a herniated 
nucleus pulposus, postoperative was received in September 
2001. 

Prior to September 23, 2002, a 20 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of moderate impairment and manifested by recurring 
attacks. A 40 percent rating was warranted for intervertebral 
disc syndrome which was productive of severe impairment, 
manifested by recurring attacks with intermittent relief. A 
60 percent rating was warranted for intervertebral disc 
syndrome which was productive of pronounced impairment, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc. In such cases, there is little 
intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Also applicable in rating the veteran's low back disability 
prior to September 23, 2002 was 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286 and 5292. Under Diagnostic Code 5286, a 60 percent 
rating was warranted for complete bony fixation of the spine 
(ankylosis) at a favorable angle. A 100 percent schedular 
rating was warranted for ankylosis at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type). 

Under Diagnostic Code 5292 that code, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, while a 40 percent rating was warranted for severe 
limitation of motion.

During the pendency of the veteran's appeal, VA revised the 
regulations pertaining to rating intervertebral disc 
syndrome. (See 67 Fed. Reg. 54345-54349 (August 22, 2002)). 

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation. 

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months. A 40 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months. A 60 percent rating was warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1). 

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

Effective September 26, 2003, VA again revised the rating 
schedule with respect to evaluating the veteran's 
intervertebral disc syndrome. 68 Fed. Reg. 51454 - 51456 
(August 27, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007). 

Under the revised regulations, intervertebral disc syndrome 
is rated in one of two ways: either on the basis of the total 
duration of incapacitating episodes noted above or on the 
basis of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

The General Rating Formula eliminated the criteria for rating 
limitation of motion of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. The revised regulations, 
effective September 26, 2003, also eliminated the requirement 
to separately evaluate the orthopedic and neurologic 
manifestations and then combine them under 38 C.F.R. § 4.25. 
Rather, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, are to be evaluated under an appropriate 
Diagnostic Code. General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. General Rating Formula for Diseases and Injuries 
of the Spine, Note (5). 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so. VAOGCPREC 7-2003. Thus, while the 
veteran's service-connected spine disability must be rated 
under both the former and the current schedular criteria, the 
revised criteria may not be applied to any time period before 
the effective date of the change. See 38 U.S.C. A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997). 

The Board provided the veteran with the revised regulatory 
criteria in the Statement of the Case issued September 11, 
2003 and in the Supplemental Statements of the Case issued in 
January and July 2005 and in March 2006. The veteran and his 
representative submitted additional argument since that time 
and VA examined the veteran's spine in November 2006 and 
October 2007. The RO then readjudicated the veteran's claim 
in November 2007. Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim. Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During his hearings in November 2006 and February 2008, the 
veteran testified that his service-connected low back 
disability was manifested primarily by chronic pain which was 
exacerbated approximately twice a year by prolonged sitting 
or standing, bending, and/or lifting. During each 
exacerbation, he reportedly took to bed for approximately one 
week. 

Evidence from or through the Austin Regional Clinic shows 
that in September 1999 the veteran underwent a laminectomy at 
L5 and that in January 2000, he underwent fusion from L5 to 
S1. An August 2001 MRI also confirms the presence of a disc 
herniation at L3. 

In addition to treatment at the Austin Regional Clinic, the 
veteran has received treatment for his back from VA and from 
March 2002 through October 2007, he underwent multiple VA 
examinations to determine the level of impairment 
attributable to his service-connected low back disability. 

In addition to chronic pain, the veteran's low back 
disability is manifested primarily by limitation of back 
motion with flexion to as little as 45 degrees (report of 
February 2006 VA examination) and a combined range of low 
back motion to as little as 152 degrees (report of October 
2007 VA examination). 

This evidence indicates that although the deep tendon reflex 
in the veteran's left ankle has been somewhat variable in 
response, a significant amount of evidence shows that reflex 
to be absent. See, e.g., reports reflecting the veteran's 
treatment by VA in October and December 2003 and in April 
2005, and the reports of examinations performed by VA in 
February 2004 and February 2006. Such manifestations more 
nearly reflect the criteria associated with a level of severe 
impairment as set forth in the rating schedule prior to 
September 22, 2002. 38 C.F.R. § 4.71a, Diagnostic Code 5293. 
Accordingly, a 40 percent rating is warranted for the 
veteran's service connected herniated nucleus pulposus.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular rating. However, the 
preponderance of the objective evidence of record is negative 
for ankylosis, bowel or bladder impairment, muscle spasms, 
weakness, atrophy, impaired sensation, deformity, loss of 
coordination, fatigue, or diminished range of motion with 
repetitive testing. Moreover, the veteran does not require 
any devices to help him get around, such as a cane, crutches, 
or a wheelchair. Although the February 2004 VA examiner 
stated that the veteran's flare-ups requiring bedrest could 
be described as incapacitating, there is no competent 
evidence of record in which a physician prescribed bedrest 
and treatment for a period of acute signs and symptoms due to 
intervertebral disc syndrome - as noted above, to be a 
requirement for a finding of incapacitation.. In this regard, 
there is no competent evidence of incapacitating episodes 
having a total duration of at least six weeks during any 
twelve month period. 

Finally, the veteran reports that his job performance was 
significantly impaired by his inability to sit or stand for 
prolonged periods of time; his difficulty bending and 
lifting; and difficulties with concentration. However, there 
is no competent evidence on file to support that assertion. 
In fact, the employer for whom the veteran worked the longest 
after service stated that other than time off for surgery and 
recovery, the veteran worked full time and received no 
concessions by reason of disability. Although the most recent 
VA examination report shows that that the veteran's low back 
disability precludes his participation in sports; moderately 
affects his ability to exercise; and mildly affects his 
ability to perform chores or travel, the preponderance of the 
evidence shows no impact on his activities of daily living, 
including, but not limited to, feeding, bathing, grooming, 
dressing, and toileting. 

In light of the foregoing, the Board concludes that when 
compared to the criteria in the rating schedule, the 
manifestations of the veteran's service-connected low back 
does not reflect or more nearly approximate the criteria for 
a rating in excess of 40 percent under any of the criteria in 
effect for rating back disability during the pendency of the 
veteran's appeal. Massey, supra.  


The Right Knee

During his hearings on appeal, the veteran testified that his 
service-connected right knee disability was manifested 
primarily by constant pain, periodic swelling, and crepitus 
on flexion. Therefore, he maintained that a rating in excess 
of 10 percent was warranted.

In reviewing the record, the Board finds that despite his 
complaints, the veteran retains a good functional range of 
right knee motion without instability. Such manifestations 
more nearly reflect the rating schedule criteria for a 10 
percent rating within the applicable rating provisions; and 
therefore, the current rating is confirmed and continued.

Limitation of motion of the knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261. A 10 
percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees. A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees. 

Also potentially applicable in rating the veteran's right 
knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257, 
the Diagnostic Code used to rate knee impairment associated 
with recurrent subluxation or lateral instability. A 10 
percent rating is warranted for slight impairment, manifested 
by recurrent subluxation or lateral instability. A 20 percent 
rating is warranted for moderate impairment. 

During VA examinations in March 2002, September 2004, 
February 2006, and October 2007, the veteran's service-
connected right knee disability was manifested primarily by 
complaints of chronic pain, morning stiffness, and mild 
flare-ups every two to three weeks. There were also findings 
of mild crepitus, possible effusion, knee flexion to at least 
110 degrees, and extension to zero degrees. Although the 
veteran's right knee disability reportedly precluded him from 
participating in recreational activities such as hunting, the 
examiners found no affect on the performance of his 
occupation or activities of daily living. There was no 
competent evidence of any more than slight impairment. In 
this regard, there were no findings of ankylosis, abnormal 
shoe wear, edema, effusion, instability, weakness, 
tenderness, guarding, heat, discoloration, abnormal 
movements, fatigue, lack of coordination, or loss of function 
during repetitive testing. His gait, posture, and balance 
were normal, and he did not require any aids to help him 
ambulate, such as a cane, crutches, or wheelchair. 

Absent competent lay or medical evidence of greater impact on 
the veteran's range of motion, instability, recurrent 
dislocation or subluxation, the Board finds that the 
veteran's service-connected right knee disability more nearly 
approximates the criteria for a 10 percent rating under the 
applicable diagnostic codes. Accordingly, the claim for an 
increased rating is denied.


Radiculopathy, Left Lower Extremity

The veteran seeks a rating in excess of 10 percent for 
radiculopathy of the left lower extremity associated with his 
service-connected herniated nucleus pulposus. During his 
hearings, the veteran testified that he experienced constant 
burning in his left lower extremity which was so painful that 
it interrupted his sleep. He also testified that he had 
muscle cramps, numbness, and limitation of motion of the 
foot, as well as occasional foot drop which caused him to 
stumble. Therefore, he maintained that an increased rating 
was warranted.

After reviewing the record, however, the Board finds that the 
veteran's radiculopathy of the right lower extremity more 
nearly reflects the criteria for the 10 percent rating 
currently in effect. Therefore, the current rating is 
confirmed and continued.

The RO has rated the veteran's radiculopathy of the right 
lower extremity as paralysis of the sciatic nerve. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520. A 10 percent rating is 
warranted for mild, incomplete paralysis of the sciatic 
nerve, while a 20 percent rating is warranted for moderate 
incomplete paralysis. A 40 percent rating is warranted for 
moderately severe incomplete paralysis; while a 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscular atrophy. An 80 percent schedular rating is 
warranted for complete paralysis of the sciatic nerve, in 
which the foot dangles and drops, and no active movement is 
possible of muscles below the knee. In such cases, flexion of 
the knee is weakened or (very rarely) lost. 

The veteran has pain radiating from his service-connected 
herniated nucleus pulposus into his left lower extremity. The 
preponderance of the competent evidence of record, such as 
the reports of VA examinations performed in February 2004 and 
October 2007, show his sensation is intact and that his 
muscle power is full at 5/5, except for dorsiflexion and 
plantar flexion of the left foot and extension of the left 
great toe, where weakness was evaluated as 4/5. Although the 
veteran reports that he drags his foot, that symptom has not 
been objectively demonstrated during the veteran's 
examinations or treatment. While the examiner recorded the 
veteran's associated complaints of burning and cramping, the 
most recent examiner concluded that the manifestations 
affecting the left lower extremity were mild in degree. He 
reported that such disability had no significant effect on 
the performance of his usual occupation and no effect on the 
performance of his usual daily activities. Such findings more 
nearly reflect the criteria associated with the 10 percent 
rating currently in effect. 38 C.F.R. § 4.124a, Diagnostic 
Code 8520. Accordingly, the claim for an increased rating is 
denied.

In arriving at this decision, the Board notes that a 
substantial amount of evidence shows that the veteran's left 
ankle reflex is absent. However, that manifestation has been 
considered above in evaluating the degree of impairment 
attributable to the veteran's herniated nucleus pulposus, 
post-operative. The same manifestation of a disability under 
different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 
(2007). Accordingly, it will not be evaluated in association 
with the service-connected radiculopathy of the left lower 
extremity.

The Board has also considered the veteran's request that it 
rate his left lower extremity neuropathy in accordance with 
38 C.F.R. § 4.73, Diagnostic Codes 5310 or 5311. Those 
diagnostic codes are applicable to rating muscle impairment 
of the foot and leg, which the veteran contends are the 
primary manifestations of his left lower extremity 
radiculopathy. While the veteran may experience pain and 
cramping in his muscles, the evidence shows that the etiology 
is neurologic in nature. Accordingly, rating by analogy to 
sciatic neuropathy is appropriate. However, even if the 
veteran's symptoms were rated in accordance with 38 C.F.R. 
§ 4.73, Diagnostic Codes 5310 or 5311, those diagnostic codes 
would not provide an avenue for a higher rating. The 
competent evidence of record shows that the veteran's 
symptoms are mild in degree, and under those codes, such a 
level of impairment would not warrant a compensable 
evaluation. Therefore, the Board concludes that the current 
rating under 38 C.F.R. § 4.118, Diagnostic Code 8520 is more 
advantageous to the veteran. Accordingly, the radiculopathy 
of his left lower extremity will be rated in that manner.


Hearing Loss Disability

The veteran seeks entitlement to a compensable rating for his 
service-connected hearing loss disability. He notes that 
during VA testing, his hearing loss disability is mild at the 
lower hertz levels and severe at 2000 hertz and above. He 
reports that he has been issued hearing aids by VA and, 
therefore, maintains that a compensable evaluation is 
warranted.

Despite the veteran's contentions that he has severe hearing 
loss disability, audiologic testing does not show puretone 
thresholds or speech reception thresholds which support the 
assignment of a compensable evaluation. Therefore, that issue 
on appeal is denied. 

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1000, 2000, 3000, and 4000 hertz) with the criteria set 
forth in 38 C.F.R. §§ 4.85 and 4.86. Those codes establish 
eleven levels of auditory acuity, from Level I for lesser 
degrees of hearing impairment through Level XI for greater 
degrees of hearing impairment. A level of auditory acuity is 
determined for each ear, and then those levels are combined 
to give an overall level of hearing impairment. 38 C.F.R. 
§ 4.85. Parenthetically, it should be noted that examinations 
are conducted without the use of hearing aids. 38 C.F.R. 
§ 4.85(a).

During the course of the appeal, the veteran's hearing has 
been tested on a number of occasions.

Audiologic testing, performed during a March 2002 VA 
examination, revealed the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
applicab
le (NA)
15
30
65
60
LEFT
NA
20
45
60
70

After rounding, the puretone threshold average for the 
applicable frequencies was 43 decibels in the right ear and 
49 decibels in the left ear. Additional testing revealed 
speech recognition ability of 96 percent in the right ear and 
of 100 percent in the left ear. 

Audiologic testing, performed during a June 2004 VA 
examination, revealed the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
35
65
60
LEFT
NA
25
40
65
65

After rounding, the puretone threshold average for the 
applicable frequencies was 43 decibels in the right ear and 
49 decibels in the left ear. Additional testing revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 percent in the left ear. 



Audiologic testing, performed during a February 2006 VA 
examination, revealed the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
40
65
55
LEFT
NA
25
45
65
65

After rounding, the puretone threshold average for the 
applicable frequencies was 43 decibels in the right ear and 
50 decibels in the left ear. Additional testing revealed 
speech recognition ability of 96 percent in the right ear and 
of 94 percent in the left ear. 

Audiologic testing, performed during a October 2007 VA 
examination, revealed the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
45
65
60
LEFT
NA
25
55
65
65

After rounding, the puretone threshold average for the 
applicable frequencies was 49 decibels in the right ear and 
53 decibels in the left ear. Additional testing revealed 
speech recognition ability of 94 percent in each ear. 

The preponderance of the foregoing examiners found that the 
veteran had normal to mild hearing loss disability at the 
lower hertz level, sloping to a severe hearing loss 
disability at the higher hertz levels. Although the veteran 
had been prescribed hearing aids by VA, the results of his 
audiologic testing translate to Level I hearing in each ear 
and Level I hearing, bilaterally. 38 C.F.R. § 4.85, Tables VI 
and VII. Such findings reflect the criteria associated with a 
noncompensable rating; and, therefore, a higher disability 
rating is not warranted.


Hemorrhoids

During his hearings on appeal, the veteran testified that his 
hemorrhoids were primarily manifested by occasional burning 
and bleeding, about every one to three months, for which he 
used topical medication.

After reviewing the evidence of record, the Board finds that 
the veteran's hemorrhoids are productive of no more than 
moderate impairment for which a noncompensable rating is 
warranted. Accordingly, that rating is confirmed and 
continued.

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Code 7336. A 
noncompensable rating is warranted for mild or moderate 
disability. A 10 percent rating is warranted for large or 
thrombotic hemorrhoids, which are irreducible and which have 
excessive redundant tissue, evidencing frequent recurrences. 
A 20 percent rating is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

During the course of his appeal, the veteran was examined on 
several occasions, March 2002, June 2004, February 2006, and 
October 2007, to determine the extent of impairment due to 
his service-connected hemorrhoids. The veteran continued to 
complain of recurrent anal pain along with burning and 
itching, as well as occasional bright red blood from his 
rectum following bowel movements. Although he reportedly used 
topical medication to treat his hemorrhoids, there was no 
competent evidence that they interfered with his occupational 
duties or that they impaired his ability to perform the 
activities of daily living. 

During the six and half years since the veteran filed his 
claim for a compensable rating, the treatment and examination 
records show that the veteran's hemorrhoids have recurred on 
two occasions. In March 2002, the veteran demonstrated a 
hemorrhoidal skin tag, and in October 2007, he demonstrated a 
1 cm by 1 cm external hemorrhoid and borderline normocytic 
anemia. However, in each case, there was no evidence of 
thrombosis, bleeding, fissures, or redundant tissue 
indicative of frequent occurrences. Moreover, the anemia was 
found to be unrelated to his hemorrhoidal disease. 

The preponderance of the competent evidence of record is 
negative for any findings that the veteran's hemorrhoids are 
productive of any more than moderate impairment. Absent such 
evidence, the veteran cannot meet or more nearly approximate 
the criteria for a compensable rating. Accordingly, the 
noncompensable rating for hemorrhoids is confirmed and 
continued.


The Left Varicocele

The contends that a compensable rating is warranted for his 
left varicocele. However, after reviewing the record, the 
Board finds that the manifestations of that disability more 
nearly reflect the criteria for the noncompensable rating 
currently in effect. Accordingly, the appeal is denied.

There is no diagnostic code directly applicable to rating a 
varicocele. Therefore, the RO has rated that disability by 
analogy to atrophy of the testis or removal of half or more 
of the penis. 38 C.F.R. § 4.20, 4.115b, Diagnostic Codes 7520 
and 7523. Under Diagnostic Code 7520, a 30 percent rating is 
warranted for removal of half or more of the penis; and under 
Diagnostic Code 7523, a noncompensable rating is warranted 
for atrophy of one testis. 

Removal of half or more of the penis may also be rated as 
voiding dysfunction. 38 C.F.R. § 4.20, 4.115b, Diagnostic 
Code 7520. 

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding. A 20 percent rating is warranted if the 
veteran requires the wearing of absorbent materials which 
must be changed less than 2 times per day. 38 C.F.R. 
§ 4.115b.

A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, a slow or weak stream, or a 
decreased force of stream) with any one or combination of the 
following: 1) post void residuals greater than 150 cc; 
2) uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec); 3) recurrent urinary tract infections 
secondary to obstruction; and/or 4) stricture disease 
requiring periodic dilatation every 2 to 3 months. 38 C.F.R. 
§ 4.115b.
A 10 percent rating is also warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year. 38 C.F.R. § 4.115b.

A 10 percent is also warranted for urinary tract infections 
necessitating long-term drug therapy, 1-2 hospitalizations 
per year and/or intermittent intensive management. 38 C.F.R. 
§ 4.115b.

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position." Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)).

Given this definition, the veteran's left varicocele is also 
potentially ratable by analogy to varicose veins. 38 C.F.R. 
§§ 4.20, 4.104, Diagnostic Code 7120. A noncompensable rating 
is warranted for asymptomatic palpable or visible varicose 
veins. A 10 percent rating is warranted for intermittent 
edema of the extremity or aching and fatigue in the leg after 
prolonged sitting or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery. 

As a layperson, the veteran's testimony is competent lay 
evidence to report symptoms such as are noted in the rating 
criteria discussed above. "Competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  


The veteran's competent testimony in November 2006 and 
February 2008 indicates that such disability was not 
associated with any pain or otherwise productive of any 
impairment. During VA examinations in March 2002, he denied 
that he was receiving any treatment or that his left 
varicocele had any effect on the performance of his normal 
activities. Moreover, the examiner found the veteran's 
genitalia normal and the small left varicocele asymptomatic.

During his June 2004 VA examination, the examiner noted that 
the veteran's left varicocele was essentially unchanged. 
There was no evidence of frequency, hesitancy, impaired 
stream, dysuria, incontinence, or residuals of surgery on the 
urinary tract. Moreover, there was no evidence of recurrent 
urinary tract infections or of any treatment for 
genitourinary disability. In fact, the examiner characterized 
the manifestations of the veteran's varicocele as minimal. 

The veteran's varicocele was again examined by VA in February 
2006 and October 2007. However, as before, that disability 
was found to be asymptomatic with no effect on his job or 
activities of daily living.

Inasmuch as the veteran's service-connected varicocele is 
essentially asymptomatic, there is no basis for a compensable 
rating at this time. Accordingly, to that extent, the appeal 
is also denied.


Additional Considerations

In adjudicating the veteran's increased rating claims, the 
Board finds that the manifestations of each of the associated 
disabilities has been essentially consistent since the 
veteran filed his claims for increased ratings, or, in the 
case of radiculopathy of the left lower extremity, since 
service connection became effective. Accordingly, there is no 
basis to assign different levels of compensation from the 
time the increased rating claims were filed (or in the case 
of radiculopathy of the left lower radiculopathy, from the 
time that service connection became effective) until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 
(2007);. Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a mass, right index finger is granted.

Service connection for left ankle disability is denied.

A 40 percent for a herniated nucleus pulposus, lumbar spine, 
post-operative is granted, subject to the law and regulations 
governing the award of monetary benefits.

A rating in excess of 10 percent for right knee disability, 
status post partial meniscectomy, with degenerative joint 
disease, is denied.

An initial rating in excess of 10 percent for radiculopathy, 
left lower extremity is denied.

A compensable rating for bilateral hearing loss disability is 
denied.

A compensable rating for hemorrhoids is denied.

A compensable rating for a left varicocele is denied.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for disability of the right index finger. 
Elkins. It would be premature for the Board to do so prior to 
the RO, as such action could result in prejudice to the 
veteran's claim. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); VAOPGCPREC 16-92.

In June 2005, VA examined the veteran to determine the nature 
and etiology of any disability of the right index finger 
found to be present. Following the examination, the examiner 
concluded that the swelling in the proximal interphalangeal 
joint of the veteran's right index finger had resolved. The 
examiner noted the veteran's treatment for his right index 
finger in service in February 1986 and that since that time 
he had experienced mid aching and stiffness in his hands in a 
similar manner. Although the examiner verified that he had 
reviewed the claims file, he did not address the reports of 
the veteran's treatment in March 1989 and May 1992. In this 
regard, the examiner took no X-rays of the veteran's right 
hand which could be compared to those taken in March 1989 or 
May 1992. 

The veteran also seeks service connection for left knee 
disability. He contends that it is proximately due to or has 
been chronically worsened by his service-connected right knee 
disability. He states that due to his service-connected right 
knee disability, he has had to overuse his left knee. He 
states that such overuse has caused him to develop arthritis 
in his left knee. Therefore, he maintains that service 
connection for left knee disability is warranted on a 
secondary basis. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a) (2007). 

Any increase in the severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected. 38 C.F.R. § 3.310(b) (2007); see Allen v. 
Brown,7 Vet. App. 439 (1995) (en banc).

Following VA examinations in Jun 2002 and February 2006, the 
veteran was found to have degenerative joint disease in his 
left knee. Although the examiners concluded that it was less 
likely than not that such disability was secondary to the 
veteran's service-connected right knee condition, neither 
considered whether such disability had been aggravated b the 
veteran's service-connected right knee disability. 
Accordingly, further development is warranted to develop that 
aspect of the appeal.

Finally, the veteran seeks entitlement to a TDIU. Inasmuch as 
the veteran's compensation has increased since that claim was 
last considered by the RO, the RO/AMC must reevaluate the 
claim.

During his February 2008 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he had most 
recently worked for Travis Association for the Blind. 
However, the record is negative for any information as to why 
his employment ceased. Such records should be obtained prior 
to resolution of the TDIU claim.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the issues of entitlement to service 
connection for disability of the right index finger; 
entitlement to service connection for left knee disability; 
and entitlement to a TDIU are REMANDED for the following 
actions:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for disability of the right 
index finger and left knee disability 
that is not evidenced by the current 
record. Also ascertain whether he has any 
additional evidence showing that he is 
unemployable due solely to his service-
connected disabilities. The veteran 
should be provided with the necessary 
authorizations for the release of any 
medical records not currently on file. 
Then obtain those records and associate 
them with the claims folder. 

2. Request that the veteran provide a 
history of his employment since he 
stopped working for Selco, Inc. in 
September 2001. This should include, but 
not limited to, his employment with 
Travis Association for the Blind - he 
should provide the address of that 
employer and the dates of his employment. 

For any period that the veteran was self-
employed, request that he identify the 
people who hired him, including, but not 
limited to, clients and any contractors 
or sub-contractors for whom he worked. 

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

3. When the actions requested in part 2 
have been completed, contact each 
employer/former employer for whom the 
veteran worked after September 2001 and 
request copies of the veteran's 
employment records, including, but not 
limited to, employment applications, 
medical records and the reports of any 
pre-employment examinations; job 
descriptions; reports of job training; 
reports of duty limitations or job 
changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay. In 
particular, request the veteran's records 
from Travis Association for the Blind. If 
the employer/former employers do not have 
such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns. 

a. For any period that the veteran 
was self-employed, request a letter 
containing the foregoing information 
from the people who hired him, 
including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked. Also 
request that the veteran provide any 
such information he may have in his 
possession.

b. Failures to respond or negative 
replies to any request must be noted 
in writing and associated with the 
claims folder. 

c. Efforts to obtain records of the 
veteran's employment with any 
Federal agency must continue until 
it is determined that they do not 
exist or that further attempts to 
obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

d. If records of the veteran's 
employment with a non-Federal 
employer are unavailable, notify the 
veteran of that fact in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

4. When the actions requested in parts 1, 
2, 3, and 4 have been completed, schedule 
the veteran for an  examination, to be 
conducted by an appropriately qualified 
physician, to determine the nature and 
etiology of any disability of the right 
index finger and/or left knee found to be 
present. 

The following considerations will govern 
the examination:

a. The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she should so state. In 
particular: 

(i) If disability of the right index 
finger and/or left knee is 
diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis. 

(ii) In responding to this inquiry, 
the examiner is to note the medical 
evidence (e.g., medical reports, 
treatment records, etc.) of record 
as to the veteran's disability of 
the right index finger, beginning 
with his acceptance into military 
service in 1964, and including, but 
not limited to, the treatment 
records and X-ray reports, dated in 
March 1989 and May 1992.

(ii) In responding to this inquiry, 
the examiner is to note the medical 
evidence (e.g., medical reports, 
treatment records, etc.) of record 
as to the veteran's left knee 
disability, beginning with his 
acceptance into military service in 
1964.

(iii) When the foregoing actions 
have been completed, the examiner 
must render an opinion as to the 
etiology of any disability of the 
veteran's right index finger and of 
his left knee found to be present. 
With respect to the left knee, the 
examiner must state whether such 
disability is proximately due to or 
has been chronically worsened by his 
service-connected right knee 
disability.

5. When the actions requested in parts 1, 
2, 3, and 4 have been completed, schedule 
the veteran for an examination determine 
the whether one or more of his service-
connected disabilities preclude his 
ability to obtain or maintain employment. 
In forming the opinion, the examiner 
should disregard both the age and the 
nonservice- connected disabilities of the 
veteran.

The following considerations will govern 
the examination:

a. The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she should so state. 

6. When the actions requested in parts 1, 
2, 3, 4, 5, and 6 have been completed, 
undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for disability of the 
right index finger; entitlement to 
service connection for left knee 
disability; and entitlement to a TDIU. 

The RO/AMC must ensure that all directed factual 
and medical development as noted above is 
completed. If the event that the examination report 
do not contain sufficient detail, the RO/AMC must 
take any appropriate action by return of the report 
to the examiner for corrective action. See 38 
C.F.R. § 4.2 (If the findings on an examination 
report, it is incumbent upon the rating board to 
return the report as inadequate for evaluation 
purposes.). 

If the benefits sought on appeal are not granted to 
the veteran's satisfaction, he and his 
representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity 
to respond. Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his unresolved claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. However, it must be emphasized that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


